DETAILED ACTION
Legal Basis of Examination
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This action is in response to the Request for Continued Examination filed on January 21, 2021.  Claims 1, 2, 9-10, 18-19 and 22 have been amended.  Claims 1-26 are currently pending and have been examined.  The Information Disclosure Statement (IDS) filed on February 18, 2021 and March 29, 2021 have been acknowledged.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jager (US Patent Publication 2012/0324098) in view of Shaw (US Patent 10387911) in further view of Uro (Non-Patent Literature “Timing it right” http://www.kaourantin.net/2010/03/timing-it-right.html).
A.	In regards to Claims 1, 9 and 18, De Jager discloses, a computer-implemented method, computer-useable medium and a system comprising:
a processor; De Jager [0037];
	a memory storing instructions; De Jager [0037]; 
	executing, in a web browser of a client device, a script tag that downloads and renders content of a webpage and JavaScript code; De Jager [0028];
	identifying an area of the webpage at which the content is located using the JavaScript code; De Jager [0021: the invention make use of behavioural difference of elements of a webpage to infer information regarding whether test features are in view, and, from this, whether advertisements are in view; 0064: client-side code is designed to allow the research server to retrieve information as to whether the advertisement is in view when served with the web page];
	superimposing, by using the JavaScript code a plurality of invisible animations onto the area of the webpage such that each invisible animation of the plurality of invisible animations is superimposed over at least a portion of the area of the webpage; De Jager Fig. 4A [0058: the test feature may be a single, transparent test pixel overlaid on the advertisement; 0072: the client-side code requested by the research server embeds the applets which form the test feature and the control feature; 0064: the client side code is JavaScript; 0092 the term "a" or "an" does not exclude a plurality];
	monitoring a frame rate of each of the plurality of the invisible animations; see at least De Jager [0025: the behavioural characteristic comprises a frame progression rate of the test feature; 0041];
	for each invisible animation of the plurality of invisible animations: 

	and executing a call, by code within the invisible animation, to the JavaScript code reporting the value of the in-view indicator of the invisible animation; De Jager [0073: the behavioural characteristic may be a report from the browser API which directly indicates whether the test feature is or is not being displayed];
	generating, using the JavaScript code, an in-view metric associated with the content of the webpage based on the value corresponding to the in-view indicator of each of the plurality of invisible animations, the in-view metric including a measured duration of time over which the content was in-view; De Jager [0076: determining whether the test feature is in view provides an indication of whether the advertisement is in view. Based on this, the client side code acts to analyze (i.e. creates a metric) as to whether or not the advertisement is in view by generating the test feature and observing the rate at which its frames progress; 0085: the test features may be aspects of the advertisement itself which must be redrawn, and these can be monitored during the rendering of the web page to determine whether they are in view or not, (i.e. measured duration)].
	and transmitting, to a server over a network, the in-view metric associated with the content of the webpage; De Jager [0086: the test feature or test features may be served along with the advertisement and the test feature or test features may monitor and transfer the frame 
	additionally or alternatively, generating, using the JavaScript code, an in-view metric associated with the content of the webpage based on the value corresponding to the in-view indicator of each of the plurality of invisible animations, the in-view metric including a measured duration of time over which the content was in-view; this is disclosed by Shaw [Col.7 Ln.34-47: determine whether an advertisement has been viewed by placing GIF-based monitoring code within a website and, more particular, adjacent to the advertisement. For example, in some embodiments, these mechanisms can be used to provide an animated image file, such as a GIF image, that is associated with content or a portion of content, such as an advertisement on a webpage. By monitoring one or more animated image files for a given webpage, the mechanisms can be used to determine whether the content was in view or is in view, and the amount of time that the content was in view];
 	it would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of De Jager with the teachings from Shaw with the motivation to provide monitoring code in an advertisement that can include advertisement placement information, browser information, advertisement viewability information, and/or user engagement information on one or more pages, which can, for example, be used to generate user engagement metrics and/or probabilistic models in accordance with the described data.  Shaw [Col.12 Ln.9-23].  
	De Jager discloses, the value corresponding to the in-view indicator, but does not specifically disclose, indicating the invisible animation is in-view when an average frame rate of the invisible animation is in a range of 50-60 frames per second and the invisible animation is not in-view when an average frame rate of the invisible animation is in a range of 2-4 frames per second. The Examiner regards this as a mere design choice; nevertheless, this is disclosed by Uro [p 3: new rules for frame rate visibility: Visible (in-view) •SWF frame rates are limited and 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of De Jager/Shaw with the teachings from Uro with the motivation to throttle the Flash Player when a SWF instance is not visible to provide for better user experience.  Uro [p 3].  Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.
B.	In regards to Claim 2, 10 and 19, De Jager discloses, wherein the content includes one or more advertisements displayed on a hosted webpage.  De Jager [0070].
C.	In regards to Claim 3, 11 and 20, De Jager discloses, wherein the one or more advertisements include at least one of text, picture, and video.  De Jager [0063 Ln. 2-4].
D.	In regards to Claim 4, 12 and 21, De Jager discloses, wherein the one or more advertisements include one or more hyperlinks leading to more information on the one or more advertisements.  De Jager [0063 Ln. 5-9].
E.	In regards to Claim 5, 13 and 23, De Jager discloses, wherein the frame rate is detected by code executing in a restricted environment preventing the code from discovering features of the hosted web page.  De Jager [0023 Ln. 1-4].
F.	In regards to Claim 6, 14 and 24, De Jager discloses, wherein the restricted environment is an iframe.  De Jager [0023 Ln. 5-6].
G.	In regards to Claim 7, 16 and 25, De Jager discloses, wherein the plurality of invisible animations are a small web format file.  De Jager [0025 Ln. 3-4].
H.	In regards to Claim 8, 17 and 26, De Jager discloses, determining a frame-rate of one or more animations based on user interactions, De Jager Fig. 6, [0089 Ln. 10-13]

I.	In regards to Claim 15, De Jager discloses, wherein the iframe is served by a domain that is different than the domain hosting the webpage where the iframe is contained.  De Jager [0011].
J.	In regards to Claim 22, De Jager discloses, wherein the one or more advertisements on the webpage are determined to be in-view or not in-view for a time the one or more advertisements are loaded on the webpage.  De Jager [0077 Ln. 4-9].



Response to Arguments
Applicant's filed arguments have been fully considered but have been found persuasive in part.
A.	The 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections are withdrawn in view of Applicant’s amendments.
B.	Applicant’s 35 U.S.C. § 103 argument in regards to claims 1, 9 and 18 is rendered moot in light of the new grounds of rejection.







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622